Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application Publication 2020/0252862) in view of Borgendale et al. (US Patent Application Publication 2012/0110372).
Regarding Claims 1 and 12 Kim discloses an apparatus,/method comprising: a receiving unit, configured to receive a first packet that is from a first device, wherein the first packet comprises a sequence number of a first protocol layer and a data packet of a first service flow( see fig. 4-7, see [00117-119] The PDCP sublayer for the control plane additionally performs Sequence Numbering; ciphering, deciphering and integrity protection; delivery of control plane data; duplicate detection; and duplication of PDCP PDU.; The SDAP sublayer performs i) mapping between QoS flow and data radio bearer, and ii) QoS flow identification (ID) marking in downlink and uplink packet.)
 a sequence number that is of a second protocol layer and that corresponds to the data packet (see [0249] the prioritized NSSAI may be an S-NSSAI converted to have a higher level than that at which privacy may be threatened. In this case, the scheme may be of assistance in AMF selection and routing procedure); and 

Kim fail to specifically point out a processing unit, configured to: if it is determined that conversion of the sequence number of the first protocol layer is to be performed on the first packet, determine, based on the sequence number of the first protocol layer of the first packet as claimed. 
However  Borgendale et al. teaches a processing unit, configured to: if it is determined that conversion of the sequence number of the first protocol layer is to be performed on the first packet, determine, based on the sequence number of the first protocol layer of the first packet( see fig. 2, conversion module, see [0036] the converter table (222) specifics the converter functions (224) capable of converting an active source stream message to an active application message, including adding to the contents of each active source stream message the value of the active source stream identifier for the feed adapter source stream on which the active source stream message was received in the active feed adapter and an active message sequence number.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Kim invention with 
Regarding Claims 2 and 13 Kim in view of Borgendale et al. discloses everything as applied above (see claims 1 and 12). 
Kim fail to specifically point out wherein the first access network device determining that conversion of the sequence number of the first protocol layer needs to be performed on the first packet comprises: determining, by the first access network device, that a redundant transmission path exists between the first access network device and the second device as claimed.
Borgendale et al. teaches wherein the first access network device determining that conversion of the sequence number of the first protocol layer needs to be performed on the first packet comprises: determining, by the first access network device, that a redundant transmission path exists between the first access network device and the second device (see [0035]  The conversion module (220) operates generally for reliable messaging using redundant message streams in a high speed, low latency data communications environment according to embodiments of the present invention by receiving active source stream messages on a plurality of feed adapter source streams where each active source stream message is characterized by an active source stream sequence number for the feed adapter source stream on which the active source stream message was received,)

Regarding Claims 3 and 14 Kim in view of Borgendale et al. discloses everything as applied above (see claims 1 and 12). 
wherein the first access network device determining that conversion of the sequence number of the first protocol layer needs to be performed on the first packet comprises: determining, by the first access network device based on an indication received from a core network control plane, that the conversion of the sequence number of the first protocol layer is to be performed on the first packet.( see [0138] A Configured NSSAI may be configured in a UE by a home PLMN (HPLMN) for each PLMN. The Configured NSSAI becomes PLMN-specific, and the HPLMN indicates a PLMN(s) to which each Configured NSSAI has been applied.) 
Regarding Claims 4 and 15 Kim in view of Borgendale et al. discloses everything as applied above (see claims 1 and 12). 
Kim fail to specifically point out wherein the method further comprises: receiving, by the first access network device, a third packet that is from the first device, wherein the third packet comprises a sequence number of the first protocol layer and the data packet; if the first access network device determines that conversion of the sequence number of the first protocol layer needs to be performed on the third packet, 
Borgendale et al. teaches wherein the method further comprises: receiving, by the first access network device, a third packet that is from the first device, wherein the third packet comprises a sequence number of the first protocol layer and the data packet; if the first access network device determines that conversion of the sequence number of the first protocol layer needs to be performed on the third packet, determining, by the first access network device based on the sequence number of the first protocol layer of the third packet, the sequence number that is of the second protocol layer and that corresponds to the data packet; and sending, by the first access network device, a fourth packet to the second device, wherein the fourth packet comprises a sequence number of the second protocol layer and the data packet, the sequence number that is of the first protocol layer and that is comprised in the first packet is the same as the sequence number that is of the first protocol layer and that is in the third packet, and the sequence number that is of the second protocol layer and that is comprised in the second packet is the same as the sequence number that is of the second protocol layer 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Kim invention with Borgendale et al. invention because Borgendale et al. invention provide products for reliable messaging using redundant message streams in a high speed, low latency data communications environment (see Borgendale et al. [0021]).
Regarding Claims 5 and 16 Kim in view of Borgendale et al. discloses everything as applied above (see claims 1 and 12). 
 Kim fail to specifically point out wherein determining, by the first access network device based on the sequence number of the first protocol layer of the first packet, the sequence number that is of the second protocol layer and that corresponds to the data packet comprises: substituting, by the first access network device, the sequence number of the first protocol layer of the first packet into a preset function by using the sequence 
Borgendale et al. teaches wherein determining, by the first access network device based on the sequence number of the first protocol layer of the first packet, the sequence number that is of the second protocol layer and that corresponds to the data packet comprises: substituting, by the first access network device, the sequence number of the first protocol layer of the first packet into a preset function by using the sequence number as an input parameter, to determine the sequence number that is of the second protocol layer and that corresponds to the data packet ( see [0035] The conversion module (220) operates generally for reliable messaging using redundant message streams in a high speed, low latency data communications environment according to embodiments of the present invention by receiving active source stream messages on a plurality of feed adapter source streams where each active source stream message is characterized by an active source stream sequence number for the feed adapter source stream on which the active source stream message was received, converting each active source stream message to an active application message, including adding to the contents of each active source stream message the value of the active source stream identifier for the feed adapter source stream on which the active source stream message was received in the active feed adapter and an active message sequence number, receiving an administrative source stream message on a feed adapter source stream, and converting the administrative source stream message into an administrative application message.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Kim invention with 
Regarding Claims 6 and 17 Kim in view of Borgendale et al. discloses everything as applied above (see claims 1 and 12). 
wherein the method further comprises: establishing, by the first access network device, an entity of the second protocol layer, wherein the entity of the second protocol layer corresponds to the first service flow, and corresponds only to the first service flow(see [0119-120]  The SDAP sublayer performs i) mapping between QoS flow and data radio bearer, and ii) QoS flow identification (ID) marking in downlink and uplink packet. A single protocol entity of SDAP is configured for each individual PDU session, but exceptionally, in case of dual Connectivity (DC), two SDAP entities can be configured.)
Regarding Claims 7 and 18 Kim in view of Borgendale et al. discloses everything as applied above (see claims 1 and 12). 
wherein the method further comprises: establishing, by the first access network device, an entity of the second protocol layer, wherein the entity of the second protocol layer corresponds to a plurality of service flows, the plurality of service flows comprise the first service flow, the first packet further comprises a quality of service flow identifier QFI, and the QFI is used to identify the first service flow; and, wherein determining, by the first access network device based on the sequence number of the first protocol layer of the first packet, the sequence number that is of a second protocol layer and that 
Regarding Claims 8 and 19 Kim in view of Borgendale et al. discloses everything as applied above (see claims 7 and 18). 
 wherein the plurality of service flows are ultra-reliable low-latency communication URLLC service flows( see[0239] As an example, this operation may be performed preferably in the case where no or little threat is posed to privacy although the invader taps the plane message transmitted without protection (i.e., without security context) by the UE for which the S-NSSAI values in the network (of a specific carrier) do not significantly depart from predefined values (e.g., values defined in 3GPP standard eMBB (enhanced Mobile BroadBand), mMTC (massive Machine Type Communication), URLLC (Ultra-Reliable and Low Latency Communication) .)
Regarding Claims 9 and 20 Kim in view of Borgendale et al. discloses everything as applied above (see claims 4 and 15). 

Regarding Claim 10 Kim in view of Borgendale et al. discloses everything as applied above (see claim 9). 

 the first device is a user plane network element, the second device is a terminal, the first channel and the second channel are two independent core network tunnels between the first access network device and the user plane network element, the third channel is a radio channel between the first access network device and the terminal, the fourth channel is a radio channel among the first access network device, a second access network device, and the terminal, the first access network device is a master access network device, and the second access network device is a secondary access network device( see fig. 1, see [0089] N1 (or NG1) means a reference point between the UE and the AMF, N2 (or NG2) means a reference point between the (R)AN and the AMF,)  ; 
the first device is a terminal, the second device is a user plane network element, the first channel and the second channel are two independent radio channels between the first access network device and the terminal, and the third channel and the fourth channel are two independent core network tunnels between the first access network device and the user plane network element (see fig. 1, see [0089] N9 (NG9) means a reference point between two core UPFs, N10 (NG10) means a reference point between the UDM and the SMF, N11 (NG11) means a reference point between the AMF and the SMF, N12 (NG12) means a reference point between the AMF and the AUSF, N13 (NG13) means a reference point between the UDM and the authentication server function 
the first device is a terminal, the second device is a user plane network element, the first channel is a radio channel between the first access network device and the terminal, the second channel is a radio channel among the first access network device, a second access network device, and the terminal, the third channel and the fourth channel are two independent core network tunnels between the first access network device and the user plane network element, the first access network device is a master access network device, and the second access network device is a secondary access network device( see fig. 1, see [0089] N1 (or NG1) means a reference point between the UE and the AMF, N2 (or NG2) means a reference point between the (R)AN and the AMF, N3 (or NG3 means a reference point between the (R)AN and the UPF, N4 (NG4) means a reference point between the SMF and the UPF, N5 (NG5) means a reference point between the PCF and the AF, N6 (or NG6) means a reference point between the UPF and a data network, N7 (NG7) means a reference point between the SMF and the PCF, N24 (NG24) means a reference point between the PCF in a visited network and the PCF in a home network, N8 (NG8) means a reference point between the UDM and the AMF, N9 (NG9) means a reference point between two core UPFs, N10 (NG10) means a reference point between the UDM and the SMF, N11 (NG11) means a reference point between the AMF and the SMF, N12 (NG12) means a reference point between the AMF and the AUSF, N13 (NG13) means a reference point between the UDM and the authentication server function (AUSF), N14 (NG14) means a reference point between two AMFs, and N15 (NG15) means a reference point between the PCF and the AMF in 
Regarding Claim 11 Kim in view of Borgendale et al. discloses everything as applied above (see claim 1). 
wherein the first device is a terminal, the second device is a user plane network element, the first protocol layer is a packet data convergence protocol PDCP layer or a service data adaptation protocol SDAP layer, and the second protocol layer is a general packet radio service technology tunneling protocol-user plane GTP—U layer or a high reliability protocol HRP layer; or the first device is a user plane network element, the second device is a terminal, the first protocol layer is a GTP—U layer or an HRP layer, and the second protocol layer is a PDCP layer or an SDAP layer( see 0116-120] ) A PDCP sublayer for the user plane performs Sequence Numbering; header compression and decompression (Robust Header Compression (RoHC) only); delivery of user data; reordering and duplicate detection (if the delivery to a layer above the PDCP is required); PDCP PDU routing (in case of a split bearer); re-transmission of PDCP SDU; ciphering and deciphering; PDCP SDU discard; PDCP re-establishment and data recovery for RLC AM; and duplication of PDCP PDU. The SDAP sublayer performs i) mapping between QoS flow and data radio bearer, and ii) QoS flow identification (ID) marking in downlink and uplink packet. See also [0040] General Packet Radio Service (GPRS),)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 26, 2022
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462